Case 1:20-cv-00281-CMA-KMT Document 79 Filed 04/01/21 USDC Colorado Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-CV-00281-CMA-KMT

  CARTENOUS TURNER

  Plaintiff,

  v.

  MARIO DIAZ,
  JUSTIN PREEDY,
  JACOB ALFONSO,
  DAVID KIEFER,
  ANTHONY GARCIA-SERNA,
  BRIAN SMITH, and
  LISA ATTEBERRY,

  Defendants.
  ______________________________________________________________________________

  MOTION TO WITHDRAW AS COUNSEL FOR THE PLAINTIFF AND REQUEST FOR
                      30-DAY EXTENSION OF ALL DEADLINES
  ______________________________________________________________________________

          Undersigned counsel, for the Civil Rights Litigation Group, PLLC, hereby moves to

  withdraw from the case as representative for the Plaintiff, Cartenous Turner, and seeks a 30-day

  extension of all current case deadlines. In support, counsel states as follows:

                                           I. CERTIFICATION

          Undersigned counsel has conferred with counsel for the county defendants, pursuant to

  D.C.COLO.LCiv.R 7.1.A. Defendants do not oppose counsel’s request to withdraw or a 30-day

  extension of all case deadlines.



          1.     Counsel and Mr. Turner have irreconcilable differences that are likely to

  materially hinder or impair effective litigation in the case.




                                                    1
Case 1:20-cv-00281-CMA-KMT Document 79 Filed 04/01/21 USDC Colorado Page 2 of 4




         2.      Mr. Turner is expected to seek new counsel. As a result, it would be appropriate

  to permit Mr. Turner a 30-day extension of all deadlines so that he may find and secure

  alternative counsel before proceeding with the case.

         3.      The parties are at an early stage of the litigation, since the Court has just recently

  formally resolved the motion(s) to dismiss. The Court has not yet held a Scheduling Conference

  or instituted discovery deadlines. As a result, withdraw can be accomplished without material

  adverse effect on the interests of Mr. Turner

         4.      Mr. Turner has been advised about the status of the case, the recent orders on

  defendants’ motions to dismiss, and the deadline to submit a Proposed Scheduling Order by

  April 5, 2021. While undersigned counsel has conferred with counsel for the county defendants

  about much of the material to be included in the Proposed Scheduling Order, it would be more

  appropriate for Mr. Turner and/or his new counsel to be involved before final deadlines are

  established.

         5.      Mr. Turner has been provided an electronic copy of his case file, contact

  information for the Court and counsel for the defendants. Defense counsel has also been

  provided a copy of Mr. Turner’s contact information.

         6.      Mr. Turner will correspondingly be provided a copy of this motion and/or any

  order that follows.

         7.      Advisements to client (Mr. Turner):

         I.      The client has the burden of keeping the court and the other parties informed

                 where notices, pleadings or other papers may be served.




                                                   2
Case 1:20-cv-00281-CMA-KMT Document 79 Filed 04/01/21 USDC Colorado Page 3 of 4




         II.     Client has a responsibility to follow all Court rules, orders and deadlines. If the

                 client fails or refuses to comply, the client may suffer possible dismissal, default or

                 other sanctions.

         III.    The dates of any proceedings, will not be delayed nor proceedings affected by the

                 withdrawal of counsel.



         Wherefore, for the foregoing reasons, Plaintiff respectfully requests that the Court

  GRANT the motion and permit all attorneys from the Civil Rights Litigation Group to withdraw

  and extend all court deadlines, including the deadline to submit the Proposed Scheduling Order,

  30 days.


         Respectfully submitted this 1st day of April, 2021.

                                                        Civil Rights Litigation Group, PLLC

                                                        s/ __Raymond K. Bryant_____
                                                        Raymond K. Bryant, Esq.
                                                        Civil Rights Litigation Group, PLLC
                                                        1543 Champa St., Ste. 400
                                                        Denver, CO 80202
                                                        P: 720-515-6165
                                                        F: 303-534-1949
                                                        Rachel@rightslitigation.com
                                                        Raymond@rightslitigation.com



                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of April, 2021, a true and correct copy of the foregoing
  COMBINED RESPONSE TO DEFENDANTS’ MOTIONS TO DISMISS was served using
  the CM/ECF system which will send notification of such filing to the following at their e-mail
  addresses:

  Gordon L. Vaughan
  VAUGHAN & DeMURO


                                                   3
Case 1:20-cv-00281-CMA-KMT Document 79 Filed 04/01/21 USDC Colorado Page 4 of 4




  111 South Tejon, Suite 545
  Colorado Springs, CO 80903
  (719) 578-5500 (phone)
  (719) 578-5504 (fax)
  Email: gvaughan@vaughandemuro.com
  Attorney for City Defendants

  Matthew Hegarty
  HALL & EVANS, LLC
  1001 17th Street, Suite 300
  Denver, CO 80202
  (303) 628-3300 (phone)
  (303) 628-3368 (fax)
  Email: hegartym@hallevans.com
  Attorney for County Defendants


                                           s/ __Raymond K. Bryant_______




                                       4
